DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 26, 2021.
Claims 1, 3 – 5, 8 and 9 have been amended and are hereby entered.
Claims 20 – 25 have been added
Claims 1, 3 – 6, 8 – 14, and 19 – 25 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed January 26, 2021, caused the withdrawal of the rejection of claims 8 – 10 under 112(d) as set forth in the office action mailed November 12, 2020.
Applicant’s amendments to the claims, filed January 26, 2021, caused the withdrawal of the rejection of claims 1, 3 – 6, 8 – 14 and 19 under 112(b) as set forth in the office action mailed November 12, 2020.
Applicant’s amendments to the claims, filed January 26, 2021, caused the withdrawal of the rejection of claims 1, 5, 6, 8, and 19 under U.S.C. 102(a)(1) as unpatentable over Regnier as set forth in the office action mailed November 12, 2020.
Applicant’s amendments to the claims, filed January 26, 2021, caused the withdrawal of the rejection of claims 1, 8, 11 – 14, and 19 under U.S.C. 103 as unpatentable over Jenekhe in view of Hatakeyama as set forth in the office action mailed November 12, 2020.
Applicant’s amendments to the claims, filed January 26, 2021, caused the withdrawal of the rejection of claims 1, 9 and 10 under U.S.C. 103 as unpatentable over Jenekhe in view of Aspuru-Gutizk as set forth in the office action mailed November 12, 2020.

Response to Arguments
Applicant’s arguments filed January 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach compounds with the claimed energy difference. Examiner respectfully disagrees. As set forth below, the prior art teaches 
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior art rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 4, 5, 8, 11 – 14, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Gutzik (US20180212158).
As per claims 1, 4, 5, 8, 19, 20, 22, and 23 Aspuru-Gutzik teaches:
An organic molecule for luminescence, comprising the structure of Formula I
    PNG
    media_image1.png
    226
    409
    media_image1.png
    Greyscale
(Aspuru-Gutzik teaches compounds with at least one acceptor moiety A and at least one donor moiety D, wherein the moiety D is attached to the moiety A and the moiety A is independently a -CF3 or a -CN group ([0056]). In paragraph [0087], Aspuru-Gutzik teaches the following compound as a donor moiety D 
    PNG
    media_image2.png
    142
    227
    media_image2.png
    Greyscale
. When this compound is substituted with an acceptor moiety A on the unsubstituted benezene, ring, the compound reads on the 
    PNG
    media_image3.png
    199
    160
    media_image3.png
    Greyscale
, wherein the X and Y positions are carbon groups. One group, corresponding to X5 is C-R1 wherein R1 is an unsubstituted heteroaryl, namely a carbazolyl group and the acceptor group is bonded on the other side at any of the available positions so that R1 is a cyano or a haloalkyl, specifically a CF3 group on the other side. This structure reads on the structure of Formula VI of claims 8 and 22 
    PNG
    media_image4.png
    127
    155
    media_image4.png
    Greyscale
.  As R3 and R4 are not included in the compound of Aspuru-Gutzik, the limitations of claim 23 are also met.
Regarding the claimed energy difference, Aspuru-Gutzik teaches the same structure as disclosed by Applicant and teaches to minimize the Δ to provide TADF ([0006]), therefore, the property of the energy difference between the lowest excited singlet (S1) state of the organic molecule and the triplet (T1) state of the organic molecule is considered to be inherent (and would be expected to fall within the range in the claim, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant 
As per claims 11 – 14, Aspuru-Gutzik teaches:
An OLED, having the organic molecules according to claim 1 and a method of manufacturing by obtaining organic molecules according to claim 1 where the compound is provided in an emitter layer ([0009]: “The present invention is an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode. The organic layer comprises at least one light-emitting molecule selected from the compounds disclosed herein.”)
Aspuru-Gutzik includes each element claimed, with the only difference between the claimed invention and Aspuru-Gutzik being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of minimization of Δ in order to produce compounds that can exhibit thermally activated delayed fluorescence ([0006]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claims 1, 3, 6, 8 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jenekhe (US20160380203) in view of Junpei (JP2010024149, using the previously presented machine translation
As per claims 1, 3, 6 and 8, Jenekhe teaches:
An organic molecule for luminescence, comprising the structure of Formula I 
    PNG
    media_image1.png
    226
    409
    media_image1.png
    Greyscale
(Jenekhe teaches a dibenzocycloheptane core structure in formula (I) 
    PNG
    media_image5.png
    230
    225
    media_image5.png
    Greyscale
, which reads on the claimed formula where the electron acceptor A and the electron donor D are aromatic chemical groups of Formula III  
    PNG
    media_image3.png
    199
    160
    media_image3.png
    Greyscale
, where X4 to X7 are selected to be C-R1 or CH and Y3 and Y4 are selected to be C; the bridge B1 is a structure of Formula V, 
    PNG
    media_image6.png
    59
    104
    media_image6.png
    Greyscale
; the bridge B2 is a structure of Formula IV, 
    PNG
    media_image7.png
    62
    101
    media_image7.png
    Greyscale
, where A1 is selected to be CR3R4; R3 and R4 are both substituted or unsubstituted aryl groups; R8 and R13 are hydrogen and R9 and R14 are selected from the R1 and R2 definitions taught by Jenekhe, including non-hydrogen substituents such as alkyl, alkenyl, alkynyl heteroalkenyl, heteroalkynyl, and halogen. When R1 or R2 are chosen to be halogen, the 
    PNG
    media_image8.png
    100
    220
    media_image8.png
    Greyscale
. 
“In particular for spin coupling” in claim 6 is a statement of intended use that does not further limit the claimed invention. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). As the compound in Regnier shows a halogen substituent, it would be capable of use for spin coupling because it has the same structure as the claimed compound.
While Formula (I) of Jenekhe allows for substituents on the donor and acceptor benzene rings, Jenekhe does not specifically teach any compounds with the substituents claimed in claim 3. 
Junpei teaches dihydrodibenzocycloheptane derivatives, similar to those taught by Jenekhe (Abstract). Junpei further teaches examples of these compounds with substituents on the donor and acceptor benzene rings, such as in Table 1 
    PNG
    media_image9.png
    171
    293
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    156
    293
    media_image10.png
    Greyscale

It would have been obvious to substitute the donor and acceptor rings of Jenehke with the substituents claimed in claims 3 as taught by Junpei, including the alkyl group as taught by representative compound 156 and the alkyoxy group as taught by representative compound 160 3 – R6 and R17 – R20 in Jenekhe, and Junpei teaches the substituents on similar compounds.
Jenekhe includes each element claimed, with the only difference between the claimed invention and Jenekhe being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high triplet energy, absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Regarding the claimed energy difference, the prior art combination teaches the same structure as disclosed by Applicant, therefore, the property of the energy difference between the lowest excited singlet (S1) state of the organic molecule and the triplet (T1) state of the organic molecule is considered to be inherent (and would be expected to fall within the range in the claim, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claims 11 – 14, Jenekhe teaches:
An OLED, having the organic molecules according to claim 1 and a method of manufacturing by obtaining organic molecules according to claim 1. ([0136]: “The 
Where the compound is provided in an emitter layer ([0133]: “In an embodiment, the composition of the present invention optionally further comprises a luminescent or emitter material.”)
As per claim 23, Jenekhe does not teach that R3 or R4 are any of the groups provided.
Junpei teaches compounds with the claimed R3 and R4 positions as benzene rings, as in compound 160, shown above and compounds with the claimed R3 and R4 positions as heteroaryl groups, as shown in representative compound 189 
    PNG
    media_image11.png
    153
    288
    media_image11.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art to substitute the heteroaryl groups of Junpei for the aryl groups of Jenekhe because Junpei teaches that both groups are suitable for substituents off of dibenzocycloheptene compounds.

Allowable Subject Matter
Claims 9, 10, 21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789